IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                       :
                                           :
             v.                            :   No. 66 C.D. 2019
                                           :   Submitted: August 9, 2019
Steve Frempong,                            :
                           Appellant       :


BEFORE: HONORABLE RENÉE COHN JUBELIRER, Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                           FILED: October 4, 2019


             Steve Frempong (Appellant), pro se, appeals two orders of the Court of
Common Pleas of Philadelphia County (trial court), dated December 10, 2018. The
first order denied Appellant’s Petition for Special Injunction to Vacate
Acknowledgement and Transfer of Sheriff’s Deed (Injunction Petition) and the
second order acknowledged that Appellant had withdrawn his Motion to Redeem
Premises (Motion to Redeem). For the reasons that follow, we quash Appellant’s
appeal.
             In 2013, the City of Philadelphia (City) filed an amended tax petition
against Appellant for unpaid real estate taxes on Appellant’s property at
6661 Cornelius Street in Philadelphia (the Property). On June 27, 2017, the trial
court granted the City’s petition and entered a decree to sell the Property at sheriff’s
sale. On August 23, 2018, DHI Holdings LP purchased the Property at sheriff’s sale
and then directed tenants at the Property to cease paying rent to Appellant. On
September 18, 2018, Appellant filed the Motion to Redeem, which alleged that the
sale of the Property was not yet complete and requested that the trial court stay all
actions related to the sale (including acknowledgement, delivery, and recording of
the deed) pending a hearing on the Motion to Redeem. Six days after Appellant filed
the Motion to Redeem, the sheriff acknowledged the deed.
             Appellant then filed the Injunction Petition on October 4, 2018, seeking
to vacate the sheriff’s acknowledgement of the deed and “stay the transfer of deed
to DHI Holding[s LP].” (Reproduced Record (R.R.) at 25a.) The trial court held a
hearing on the Injunction Petition on December 10, 2018. At the hearing, the trial
court stated that it would dismiss the Injunction Petition on the merits, after which
Appellant voluntarily withdrew the Motion to Redeem:
             [APPELLANT]: . . . . But if you [deny the Injunction
             Petition], can you withdraw our [Motion] to [R]edeem?

             THE COURT: You’re withdrawing your [Motion] to
             [R]edeem?

             [APPELLANT]: Today, yeah.

             ....

             THE COURT: I guess you’re going to withdraw your
             [M]otion to [R]edeem, and I’m denying the [Injunction
             Petition]. Anything else we want to talk about?

             [APPELLANT]: No, Your Honor. Thank you, Your
             Honor.

(R.R., Hr’g Tr. at 6-8.)
             At the conclusion of the hearing, the trial court issued the orders subject
to this appeal, which denied the Injunction Petition and acknowledged, for


                                           2
administrative purposes, Appellant’s withdrawal of the Motion to Redeem. In its
subsequent opinion filed pursuant to Pa. R.A.P. 1925(a), the trial court explained
that it dismissed the Injunction Petition because Appellant had failed to show that
the requested injunction was necessary to prevent immediate and irreparable harm.
In support of that conclusion, the trial court reasoned that the transfer of the Property
and any harm resulting therefrom was complete before the sheriff acknowledged the
deed and before Appellant filed the Motion to Redeem. The trial court also
emphasized that Appellant retains the right of redemption for nine months after that
transfer, such that he is in no worse position because of the transfer. Finally, the trial
court concluded that Appellant waived any claim of error related to his Motion to
Redeem by voluntarily withdrawing it at the hearing.
             On appeal, Appellant asserts that the transfer of the Property was not
complete until the sheriff acknowledged the deed, before which point Appellant had
the right to prevent the transfer altogether by filing the Motion to Redeem. Appellant
insists that the trial court should have granted the requested injunction to vacate the
acknowledgement and otherwise prevent transfer of the Property. He argues that
permitting the transfer during the pendency of the Motion to Redeem produces
irreparable harm because the costs to redeem the Property from DHI Holdings LP
after the transfer are much higher than the costs to redeem from the City, as trustee,
before the transfer. Finally, Appellant claims that he withdrew his Motion to
Redeem only when it became moot as a result of the trial court’s failure to issue an
injunction preventing the transfer of the Property.
             It is undisputed that Appellant voluntarily withdrew the Motion to
Redeem. Appellant concedes that he filed the Injunction Petition only “to protect
the objective of his Motion to Redeem.” (Appellant’s Br. at 8.) The Injunction


                                            3
Petition, on its face, confirms that it relies entirely on the purported legal effect of
the Motion to Redeem:
             8. On September 24, 2018[,] in flagrant disregard to the
             pending Motion [t]o Redeem . . . [,] the [s]heriff
             acknowledged the . . . [d]eed.

             9. The action taken by the [s]heriff and subsequent
             transfer of [the d]eed will [cause] immediate and
             irreparable harm to [Appellant’s] property interest that
             cannot be compensated by damages.

             ....

             12. . . . [T]he filing of the Motion [t]o Redeem . . . prior to
             the [s]heriff’s acknowledgment of the . . . [d]eed deprived
             the [s]heriff any [sic] legal right to said acknowledgment
             of the . . . [d]eed.”

(R.R. at 29a-30a (emphasis added).)
             When Appellant withdrew the Motion to Redeem, he voluntarily
abandoned the only legal basis for the Injunction Petition, and he was not aggrieved
by the trial court’s orders denying the Injunction Petition and acknowledging
withdrawal of the Motion to Redeem. “[W]here a person is not adversely affected
in any way by the matter challenged, he is not aggrieved and thus has no standing to
obtain a judicial resolution of that challenge.” Hosp. & Healthsystem Ass’n of Pa.
v. Dep’t of Pub. Welfare, 888 A.2d 601, 607 (Pa. 2005); see also Police Pension
Fund Ass’n Bd. v. Hess, 562 A.2d 391, 394 n.5 (Pa. Cmwlth.) (quashing appeal of
party not aggrieved), appeal denied, 569 A.2d 1371 (Pa. 1989).




                                           4
             Accordingly, we quash the instant appeal, and we neither address the
merits of Appellant’s arguments nor review the trial court’s orders.




                                         P. KEVIN BROBSON, Judge




                                         5
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                 :
                                     :
            v.                       :   No. 66 C.D. 2019
                                     :
Steve Frempong,                      :
                       Appellant     :



                                   ORDER


            AND NOW, this 4th day of October, 2019, the appeal of
Steve Frempong from the orders of the Court of Common Pleas of Philadelphia
County is QUASHED.




                                     P. KEVIN BROBSON, Judge